Title: From Thomas Jefferson to Alexander Wilson, 9 October 1807
From: Jefferson, Thomas
To: Wilson, Alexander


                        
                            Washington Oct. 9. 07.
                        
                        Th: Jefferson having a few days ago only recieved a copy of the printed proposals for publishing a work on
                            American ornithology by mr Wilson, begs leave to become a subscriber to it, satisfied it will give us valuable new matter
                            as well as correct the errors of what we possessed before. he salutes mr Wilson with great respect.
                    